

114 S831 IS: Smarter Approach to Nuclear Expenditures Act
U.S. Senate
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 831IN THE SENATE OF THE UNITED STATESMarch 23, 2015Mr. Markey (for himself, Mr. Sanders, Mr. Merkley, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo reduce the number of nuclear-armed submarines operated by the Navy, to prohibit the development
			 of a new long-range penetrating bomber aircraft, to prohibit the
			 procurement of new intercontinental ballistic missiles, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Smarter Approach to Nuclear Expenditures Act.
 2.FindingsCongress finds the following: (1)The Berlin Wall fell in 1989, the Soviet Union no longer exists, and the Cold War is over. The nature of threats to the national security and military interests of the United States has changed. However, the United States continues to maintain an enormous arsenal of nuclear weapons and delivery systems that were devised with the Cold War in mind.
 (2)The current nuclear arsenal of the United States includes approximately 5,000 total nuclear warheads, of which approximately 2,000 are deployed with three delivery components: long-range strategic bomber aircraft, land-based intercontinental ballistic missiles, and submarine-launched ballistic missiles. The bomber fleet of the United States comprises 93 B–52 and 20 B–2 aircraft. The United States maintains 450 intercontinental ballistic missiles. The United States also maintains 14 Ohio-class submarines, up to 12 of which are deployed at sea. Each of those submarines is armed with up to 96 independently targetable nuclear warheads.
 (3)This Cold War-based approach to nuclear security comes at significant cost. Over the next 10 years, the United States will spend hundreds of billions of dollars maintaining its nuclear force. A substantial decrease in spending on the nuclear arsenal of the United States is prudent for both the budget and national security.
 (4)The national security interests of the United States can be well served by reducing the total number of deployed nuclear warheads and their delivery systems, as stated by the Department of Defense’s June 2013 nuclear policy guidance entitled, Report on Nuclear Employment Strategy of the United States. This guidance found that force levels under the Treaty on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011, between the United States and the Russian Federation (commonly known as the New START Treaty) are more than adequate for what the United States needs to fulfill its national security objectives and that the force can be reduced by up to 1/3 below levels under the New START Treaty to 1,000 to 1,100 warheads.
 (5)Even without additional reductions in deployed strategic warheads, the United States can save tens of billions of dollars by deploying those warheads more efficiently on delivery systems and by deferring production of new delivery systems until they are needed.
 (6)Economic security and national security are linked and both will be well served by smart defense spending. Admiral Mike Mullen, Chairman of the Joint Chiefs of Staff, stated on June 24, 2010, Our national debt is our biggest national security threat and on August 2, 2011, stated, I haven’t changed my view that the continually increasing debt is the biggest threat we have to our national security..
 (7)The Government Accountability Office has found that there is significant waste in the construction of the nuclear facilities of the National Nuclear Security Administration of the Department of Energy.
			3.Reduction in
			 nuclear forces
			(a)Prohibition on
 new long-Range penetrating bomber aircraftNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for any of fiscal years 2015 through 2024 for the Department of Defense may be obligated or expended for the research, development, test, and evaluation or procurement of a long-range penetrating bomber aircraft.
			(b)Prohibition on
 F–35 nuclear missionNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be used to make the F–35 Joint Strike Fighter aircraft capable of carrying nuclear weapons.
			(c)Reduction in the
 B61 life extension programNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the B61 life extension program until the Secretary of Defense and the Secretary of Energy jointly certify to Congress that the total cost of the B61 life extension program has been reduced to not more than $4,000,000,000.
 (d)Termination of w78 life extension programNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the W78 life extension program.
			(e)Reduction of
 nuclear-Armed submarinesNotwithstanding any other provision of law, beginning in fiscal year 2021, the forces of the Navy shall include not more than eight ballistic-missile submarines available for deployment.
			(f)Limitation on
 SSBN–X submarinesNotwithstanding any other provision of law—
 (1)none of the funds authorized to be appropriated or otherwise made available for any of fiscal years 2015 through 2024 for the Department of Defense may be obligated or expended for the procurement of an SSBN–X submarine; and
 (2)none of the funds authorized to be appropriated or otherwise made available for fiscal year 2025 or any fiscal year thereafter for the Department of Defense may be obligated or expended for the procurement of more than eight such submarines.
				(g)Prohibition on
			 new intercontinental
 ballistic missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for any of fiscal years 2015 through 2024 for the Department of Defense may be obligated or expended for the research, development, test, and evaluation or procurement of a new intercontinental ballistic missile.
			(h)Termination of
			 Mixed Oxide
 Fuel Fabrication Facility projectNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the Mixed Oxide Fuel Fabrication Facility project.
 (i)Termination of Uranium Processing FacilityNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the Uranium Processing Facility located at the Y–12 National Security Complex, Oak Ridge, Tennessee.
 (j)Prohibition on new air launched cruise missileNotwithstanding any other provision of law, none of the funds authorized to be appropriated or otherwise made available for fiscal year 2015 or any fiscal year thereafter for the Department of Defense or the Department of Energy may be obligated or expended for the research, development, test, and evaluation or procurement of a new air-launched cruise missile or for the W80 warhead life extension program.
			4.Reports
			 required
			(a)Initial
 reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the plan of each Secretary to carry out section 3.
			(b)Annual
 reportNot later than March 1, 2016, and annually thereafter, the Secretary of Defense and the Secretary of Energy shall jointly submit to the appropriate committees of Congress a report outlining the plan of each Secretary to carry out section 3, including any updates to previously submitted reports.
			(c)Annual nuclear
 weapons accountingNot later than September 30, 2016, and annually thereafter, the President shall transmit to the appropriate committees of Congress a report containing a comprehensive accounting by the Director of the Office of Management and Budget of the amounts obligated and expended by the Federal Government for each nuclear weapon and related nuclear program during—
 (1)the fiscal year covered by the report; and
 (2)the life cycle of such weapon or program.
				(d)Appropriate
 committees of Congress definedIn this section, the term appropriate committees of Congress means—
 (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Energy and Natural Resources of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Energy and Commerce, and the Committee on Natural Resources of the House of Representatives.